DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2012/0026348 A1) hereinafter referenced as Yun in view of Saito et al. (US 2020/0374428 A1) hereinafter referenced as Saito.

Regarding claim 1, Yun discloses A blur compensation circuit (100; figs. 3-4) of an optical image stabilization device (21; figs. 3-4), comprising: 
5a movement detection circuit (102; fig. 4) configured to provide a movement detection signal corresponding to a movement of a photographing module ([0063]);
a position detection circuit (101; fig. 4) configured to provide a position signal of an actuator for driving the photographing module ([0065]); 
a [driving controller] (130) configured to generate control data (output of PID controller 132; fig. 4) 10corresponding to a deviation between the movement detection signal and the position signal (Lens position is subtracted from movement detection; fig. 4), perform a [PWM] (133; fig. 4) on the control data, and output driving data corresponding to a result of the [PWM]; and 
a driving circuit (21; fig. 4) configured to control driving of the actuator by the driving data ([0066]).
However, Yun, fails to explicitly disclose delta sigma conversion.  However, the examiner maintains that it was well known in the art to provide this, as taught by Saito. 
In a similar field of endeavor, Saito discloses a delta-sigma conversion circuit (300A; fig. 6) configured to generate control data (S6; fig. 6) 10corresponding to a deviation between the [target] (PREF; fig. 6) signal and the position signal (PFB; [0088]), perform a delta-sigma conversion on the control data (312; fig. 6; [0054]; It is stated that the modulation method that is used in fig. 6 is PWM, but other modulation methods such as delta-sigma modulation may be used instead.), and output driving data (S5; fig. 6) corresponding to a result of the delta-sigma conversion; and 
a driving circuit (306; fig. 6) configured to control driving of the actuator (106) by the driving data (fig. 6).
Yun teaches a blur compensation circuit for driving a lens having a driving controller using a PID and PWM.  Saito teaches a driving circuit for driving a lens having a driving controller using a PID wherein a PWM is replaced with a delta-sigma converter.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the PWM of Yun with a delta-sigma converter as in Saito to achieve the predictable result of properly adjusting the driving signa so that the position signal matches the target signal as disclosed in Saito ([0054]).

Regarding claim 4, Yun and Saito, the combination, discloses everything claimed as applied above (see claim 1), in addition, Yun discloses, wherein the [driving controller] (130; fig. 4) comprises: 
a deviation detection unit configured to generate a deviation signal corresponding to the deviation between the movement detection signal and the position signal (Addition circuit within driving controller 130; fig. 4); 
5a control unit (132; fig. 4) configured to provide the control data which is generated by applying at least one of proportion, integration and differentiation to the deviation signal; and 
a [PWM] (133; fig. 4) unit configured to output the driving data of at least 1 bit by performing the [PWM] on the control data.
However, Yun, fails to explicitly disclose delta-sigma conversion.  However, the examiner maintains that it was well known in the art to provide this, as taught by Saito. 
In a similar field of endeavor, Saito discloses wherein the delta-sigma conversion circuit (300A; fig. 6) comprises…
5a control unit (310; fig. 6) configured to provide the control data which is generated by applying at least one of proportion, integration and differentiation to the deviation signal ([0088]); and 
a delta-sigma conversion unit (312; fig. 6) unit configured to output the driving data of at least 1 bit by performing the delta-sigma conversion on the control data (312; fig. 6; [0054]; It is stated that the modulation method that is used in fig. 6 is PWM, but other modulation methods such as delta-sigma modulation may be used instead.  Driving data must be at least one bit as this is the smallest possible value.).
Yun teaches a blur compensation circuit for driving a lens having a driving controller using a PID and PWM.  Saito teaches a driving circuit for driving a lens having a driving controller using a PID wherein a PWM is replaced with a delta-sigma converter.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the PWM of Yun with a delta-sigma converter as in Saito to achieve the predictable result of properly adjusting the driving signa so that the position signal matches the target signal as disclosed in Saito ([0054]).

Regarding claim 5, Yun and Saito, the combination, discloses everything claimed as applied above (see claim 4), in addition, Yun discloses, wherein the control unit (132; fig. 4) comprises one of: 
a proportioner (132; fig. 6) configured to generate first deviation data proportional to the deviation, by using the deviation signal ([0066]); 
15an integrator (132; fig. 6) configured to generate an integral value of the deviation by using the deviation signal, and generate second deviation data corresponding to the integral value ([0066]); and 
a differentiator (132; fig. 6) configured to generate a differential value for obtaining a rate of change of the deviation by using the deviation signal, and generate third deviation data 20corresponding to the differential value ([0066]), 
wherein one of the first deviation data to the third deviation data is provided as the control data (Any output of the PID controller would be data that corresponds to one or more of a proportional data, integral data, and differential data; [0066]).

Regarding claim 16, Yun and Saito, the combination, discloses everything claimed as applied above (see claim 1), in addition, Yun discloses, wherein the driving circuit (21) controls driving of the actuator (VCM; [0063]) which is configured in correspondence to one of the photographing module, a lens of the photographing module, an image sensor of the photographing module and an OIS lens between the lens and the image sensor (The lens driving unit 21 controls the actuator to move the lens to correct shake; [0063]). 

Regarding claim 17, Yun discloses A blur compensation circuit (100; figs. 3-4) of an optical image stabilization device (21; figs. 3-4), comprising: 
a [driving controller] (130) configured to output driving data (output of PID controller 132; fig. 4) 10corresponding to a deviation between a movement detection signal corresponding to a movement of a photographing module and a position signal of an actuator which drives the photographing module (Lens position is subtracted from movement detection; fig. 4), 
wherein the [driving controller]
generates control data (Output of PID controller 132; fig. 4) corresponding to the deviation between the movement detection signal and the position signal ([0066]),
performs a [PWM] (133; fig. 4) on the control data, and 
outputs the driving data corresponding to a result of the [PWM] ([0066]).
However, Yun, fails to explicitly disclose delta sigma conversion.  However, the examiner maintains that it was well known in the art to provide this, as taught by Saito. 
In a similar field of endeavor, Saito discloses a delta-sigma conversion circuit (300A; fig. 6) configured to output driving data (S2; fig. 6) 10corresponding to a deviation between a [target signal] (PREF) and a position signal of an actuator which drives the photographing module (PFB; [0088]), 
wherein the delta-sigma conversion circuit
generates control data (S6; fig. 6) corresponding to the deviation between the [target] signal and the position signal ([0088]),
perform a delta-sigma conversion on the control data (312; fig. 6; [0054]; It is stated that the modulation method that is used in fig. 6 is PWM, but other modulation methods such as delta-sigma modulation may be used instead.), and 
outputs the driving data (S5; fig. 6) corresponding to a result of the delta-sigma conversion.
Yun teaches a blur compensation circuit for driving a lens having a driving controller using a PID and PWM.  Saito teaches a driving circuit for driving a lens having a driving controller using a PID wherein a PWM is replaced with a delta-sigma converter.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the PWM of Yun with a delta-sigma converter as in Saito to achieve the predictable result of properly adjusting the driving signa so that the position signal matches the target signal as disclosed in Saito ([0054]).

Regarding claim 18, it recites similar limitations to claim 4 and is therefore rejected for the same reasons as stated above (see claim 4).

Regarding claim 19, it recites similar limitations to claim 5 and is therefore rejected for the same reasons as stated above (see claim 5).

Claim(s) 2-3 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Saito further in view of Uenaka (US 2012/0293674 A1).
Regarding claim 2, Yun and Saito discloses everything claimed as applied above (see claim 1), however, the combination, fails to explicitly disclose the movement detection circuit receives a movement sensing signal for yaw, pitch, and roll.  However, the examiner maintains that it was well known in the art to provide this, as taught by Uenaka. 
In a similar field of endeavor, Uenaka discloses wherein the movement detection circuit (15X, 15Y, 15L; fig. 4) receives a movement sensing signal of the photographing module for one reference axis among yaw, pitch and roll reference axes, converts the movement sensing signal into the movement detection signal (X, YR, and YL output from Cal. Rot. Shift 41; fig. 4) to be compared with the position signal, and provide the movement detection signal.
The combination teaches a movement detection circuit detecting an undisclosed movement and then converting the movement sensing signal into the movement detection signal which is compared with a position signal.  Uenaka teaches a movement detection circuit detecting movement in the pitch, yaw, and roll directions and then converting the movement sensing signals into the movement detection signals which are compared with respective position signals.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the movement detection conversion to sensors in the yaw, pitch, and roll directions to achieve the predictable result of accurately correcting for shake in all directions.

Regarding claim 3, Yun, Saito, and Uenaka, the combination, discloses everything claimed as applied above (see claim 2), in addition, Uenaka discloses, wherein the movement detection circuit converts the movement sensing signal corresponding to an angular velocity for the reference axis into the movement detection signal corresponding to an angle (Ang. Cal. 37X, 37Y, 37L; θX, θY, θL; fig. 4). 
The combination teaches a movement detection circuit detecting an undisclosed movement and then converting the movement sensing signal into the movement detection signal which is compared with a position signal.  Uenaka teaches a movement detection circuit detecting movement in the pitch, yaw, and roll directions and then converting the movement sensing signals into the movement detection signals which are compared with respective position signals.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the movement detection conversion to sensors in the yaw, pitch, and roll directions to achieve the predictable result of accurately correcting for shake in all directions.

Regarding claim 14, Yun and Saito, the combination, discloses everything claimed as applied above (see claim 1), however, the combination, fails to explicitly disclose that the compensation is carried out for yaw, pitch, and roll.  However, the examiner maintains that it was well known in the art to provide this, as taught by Uenaka. 
In a similar field of endeavor, Uenaka discloses wherein the movement detection circuit (15X, 15Y, 15L; fig. 4), the position detection circuit (42X, 42YR, 42YL; fig. 4), the [PWM] circuit (45X, 45YR, 45YL; fig. 4) and the driving circuit (34 for each of pitch, yaw, roll; fig. 4) are configured for each of the yaw and pitch reference axes set on the basis of an image captured by the photographing module.
The combination teaches a movement detection circuit, position detection circuit, delta-sigma converter, and driving circuit for an undisclosed type of movement.  Uenaka teaches movement detection, position detection PWM, and driving for each of pitch, yaw, and roll.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the blur correction of the combination for each of pitch, yaw, and roll motion to achieve the predictable result of more accurately correcting for shake in all directions.

Regarding claim 15, Yun, Saito, and Uenaka, the combination, discloses everything claimed as applied above (see claim 14), in addition, Uenaka discloses, wherein the movement detection circuit, the position detection circuit, the [PWM] circuit and the driving circuit are additionally configured for the roll reference axis set on the basis of the image captured by the photographing module (Each component is provided for a pitch, yaw, and roll direction; fig. 4). 
The combination teaches a movement detection circuit, position detection circuit, delta-sigma converter, and driving circuit for an undisclosed type of movement.  Uenaka teaches movement detection, position detection PWM, and driving for each of pitch, yaw, and roll.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the blur correction of the combination for each of pitch, yaw, and roll motion to achieve the predictable result of more accurately correcting for shake in all directions.

	
Claim(s) 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Saito further in view of Sumioka (US 2014/0071545 A1).
	
Regarding claim 6, Yun and Saito, the combination, discloses everything claimed as applied above (see claim 4), in addition, Yun discloses, wherein the control unit (132; fig. 4) comprises one of: 
a proportioner (132; fig. 6) configured to generate first deviation data proportional to the deviation, by using the deviation signal ([0066]); 
15an integrator (132; fig. 6) configured to generate an integral value of the deviation by using the deviation signal, and generate second deviation data corresponding to the integral value ([0066]); and 
a differentiator (132; fig. 6) configured to generate a differential value for obtaining a rate of change of the deviation by using the deviation signal, and generate third deviation data 20corresponding to the differential value ([0066]).
However, Yun, fails to explicitly disclose that the control data is provided by summing the first to third deviation data.  However, the examiner maintains that it was well known in the art to provide this, as taught by Sumioka. 
In a similar field of endeavor, Sumioka discloses a combination circuit (302) configured to provide the control data by summing the first deviation data to the third deviation data ([0102]; Proportional, integral, and derivative values are added.).
The combination teaches using a PID outputting a control value.  Sumioka teaches using a PID wherein the proportional, derivative, and derivative values are added together to form a control value.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed way of outputting the PID data in the combination with adding the P, I, and D values together to achieve the predictable result of constructing a stable and highly accurate control system as disclosed in Sumioka ([0102]).

	
Regarding claim 20, it recites similar limitations to claim 6 and is therefore rejected for the same reasons as stated above (see claim 6).

	

	
Allowable Subject Matter

Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art of record fails to disclose the claimed interpolation filter and code conversion section.

Regarding claims 8-13, they depend from claim 7 and therefore contain allowable subject matter for the same reasons as stated above (see claim 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/           Primary Examiner, Art Unit 2696                                                                                                                                                                                             	9/30/2022